i          i      i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                            No. 04-10-00332-CR

                                           IN RE William STEEN

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: May 12, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 29, 2010, relator William Steen filed a petition for writ of mandamus, complaining

of the trial court’s failure to rule on his pro se motion for speedy trial.

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on a pro

se motion filed with regard to a criminal proceeding in which the defendant is represented by

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion


           1
          … This proceeding arises out of Cause No. CM 955022, styled State of Texas v. William Steen, in the 399th
Judicial District Court, Bexar County, Texas, the Honorable Juanita Vasquez-Gardner presiding.
                                                                                      04-10-00332-CR



by declining to rule on relator’s pro se motion filed in the criminal proceeding pending in the trial

court. Accordingly, relator’s petition for writ of mandamus is denied. TEX . R. APP . P. 52.8(a).

                                                                     PER CURIAM

DO NOT PUBLISH




                                                 -2-